                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JILL WATERS,                                 :   CIVIL ACTION NO. 1:21-CV-226
                                             :
                     Plaintiff               :   (Judge Conner)
                                             :
              v.                             :
                                             :
CRST,                                        :
                                             :
                     Defendant               :

                                         ORDER

       AND NOW, this 2nd day of July, 2021, upon consideration of the report

(Doc. 15) of Magistrate Judge Martin C. Carlson, recommending that the court

grant defendant’s motion (Doc. 12) to dismiss plaintiff’s complaint, wherein Judge

Carlson finds that plaintiff has abandoned this litigation and failed to prosecute her

case, (see Doc. 15 at 5-10), and that her complaint is time-barred in any event, (see

id. at 10-12), and the court noting that plaintiff has not objected to the report, see

FED. R. CIV. P. 72(b)(2), which further evinces her abandonment of this lawsuit,

and further noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an
independent review of the record, the court being in agreement with Judge

Carlson’s recommendation, and concluding that there is no clear error on the face

of the record, it is hereby ORDERED that:

      1.    Magistrate Judge Carlson’s report (Doc. 15) is ADOPTED.

      2.    Defendant’s motion (Doc. 12) to dismiss is GRANTED.

      3.    Plaintiff’s complaint (Doc. 1) is DISMISSED.

      4.    Any appeal from this order is deemed to be frivolous and not taken in
            good faith. See 28 U.S.C. § 1915(a)(3).

      5.    The Clerk of Court is directed to CLOSE this case.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
